Citation Nr: 0511635	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-32 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1966 to February 1969. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which determined that the veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for back disability, but denied the 
veteran's claim of service connection for the disability. 

The veteran appeared and testified before a Travel Board on 
appeal in March 1976; He again appeared via video conference 
and testified before the Board in February 2005; transcripts 
of the hearings have been associated with the claims folder.



FINDINGS OF FACT

1.	In a decision dated in September 1975, the Board denied 
entitlement to service connection for back disability.

2.	Evidence submitted subsequent to the September 1975 Board 
decision does not by itself or when considered with previous 
evidence of record, relate to an un-established fact 
necessary to substantiate the claim; the evidence is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.






CONCLUSION OF LAW

1.	The Board's September 1975 decision is final as to the 
claim for back disability. 38 U.S.C.A. § 4004 (now codified 
as 38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. 19.104 (now 
codified as 38 C.F.R. 20.1100 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for back disability has 
not been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background 

In July 1976, the Board considered the veteran's claim of 
service connection for a back disability, on appeal from a 
September 1975 rating decision. Evidence on file at the time 
showed that the veteran was seen during service in March 1967 
for complaints of low back pain, which reportedly started 
after he played basketball one week previously. The veteran 
was seen for non-radiating sharp pain in the lower back that 
was aggravated by motion and relieved with rest. X-rays were 
negative, and the diagnosis was acute traumatic lumbosacral 
sprain. The veteran was subsequently seen again a few weeks 
later for lower back pain caused when he was lifting boxes. 
There was no sciatic radiation, but on physical examination, 
spasm was noted in the lower paravertebral muscles and range 
of motion was poor. The diagnosis was lumbosacral strain, and 
the veteran resumed his service. He was not seen or treated 
again for the back disability for the remainder of his 
service.

At his discharge examination, the veteran's back was 
evaluated as normal. It was noted that he had injured his 
back 1.5 years previously, but there had been no sequelae.

The evidence showed no treatment after service for a back 
disability until September 1973, when he was seen by a 
private physician for complaints of low back pain. The 
service injury history was reported and the diagnosed 
impression was lumbosacral strain. 

In March 1975 the veteran was hospitalized for complaints of 
low back pain. On admission, he reported that the back pain 
was of longstanding duration, and that the present attack had 
begun several days previously. It had been severe, but did 
not radiate and there were no neurologic complaints. On 
examination, marked spasm of the paravertebral muscles was 
present bilaterally. There was obliteration of the normal 
lumbar lordosis, and the veteran had pain on straight leg 
raising at 45 degrees. The reflexes were noted to be 
physiologic. X-rays studies of the lumbosacral spine and 
pelvis showed the vertebral bodies to be of normal height and 
configuration, with no signs of fracture, dislocation or 
congenital abnormality. There were no arthritic changes and 
there was no disc space narrowing. The pelvis also appeared 
to be normal. The examiner expressed the opinion that the 
examination was comparable to the previous study of September 
1973 and the final diagnosis was acute lumbosacral strain. 

VA examined the veteran in August 1975 for complaints of back 
pain radiating to the right leg. On examination, the veteran 
was found to have acute back pain at the level of the fifth 
lumbar vertebra, radiating to the right. Questionable disc 
herniation was noted.

In a September 1975 report, Dr. D.R. stated that the veteran 
had been given a myelographic examination that showed a 
subtle defect in the subarachnoid space on the right at the 
interspace between the 4th and 5th lumbar vertebrae, which he 
opined was consistent with a ruptured intervertebral disc on 
the right between the 4th and 5th lumbar vertebrae

At a hearing before the Board in March 1976, the veteran 
claimed that after receiving treatment in 1967, he had no 
further treatment during the remainder of service; that after 
service he worked for four years in an office and missed no 
time from work because of his back, although he claimed that 
it continued to hurt him. He also claimed no further trauma 
or injury following service.

In its September 1976 decision, the Board expressed its 
uncertainty on the exact diagnosis for the veteran's back 
disability, although it indicated he probably had a disc 
herniation as reported by private examiners. After review of 
the evidence, the Board found that the lumbosacral strain in 
service was acute and transitory, and that it was not 
etiologically related to a herniated nucleus pulposus or disc 
herniation, the purported cause of the veteran's back 
disability. The Board concluded that the veteran did not have 
a low back disability that was incurred in or aggravated by 
service. The Board also expressly noted that:

"In any event the acute lumbosacral strain in service 
is separate from the veteran's present back disability, 
however diagnosed, especially in view of the absence of 
pertinent or characteristic symptoms for so long a time 
following April 1967."


Law and Analysis

Generally, a claim which has been denied by the RO or Board 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. §§ 7104, 7105 (West 2002). The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim. 

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. What the RO may 
have determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

Although the RO determination in March 2002 purported to 
reopen the claim but deny it on the merits, the Board must 
still determine whether new and material evidence has been 
submitted because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial). In other words, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.

New evidence means existing evidence which has not previously 
been submitted to VA decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

Evidence added to the record, since the RO's September 1975 
and Board's July 1976 decisions, consists of: 2002 treatments 
records from Ohio State University Medical Center; additional 
treatment records from Barnesville Hospital; an MRI report of 
the veteran's lumbar spine by Dr. T.J.C.; a report from Dr. 
D.S.; a July 2002 VA examiner's opinion; and the veteran's 
recent testimony before the Board in February 2005.

The evidence added to the record after the Board's July 1976 
decision may be construed as new in the sense that they have 
not previously been submitted to VA decision makers, however 
they are not material as they do not relate to an un-
established fact necessary to substantiate the claim. The new 
evidence provided would be cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and would not raise a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a) (2004).

The treatment reports from Ohio State University Medical 
Center and Barnesville Hospital offer the same continued 
diagnosis of lumbosacral strain with degenerative changes and 
provide no new etiological opinion relating the disability to 
a service event.

The April 2003 MRI examination report by Dr. T.J.C. found 
disc herniation and degenerative changes, as well as mild 
central canal stenosis and moderate right foraminal stenosis. 
However, such back disability diagnoses have already been 
contemplated and adjudicated by the Board in its July 1976 
decision. 

VA conducted an examination in July 2002, however the 
findings do not support the veteran's case. The examiner 
found multi-level disease and borderline spinal stenosis, 
however he opined that the low back pain was likely not 
secondary to military service.

The veteran appeared and testified before the Board in 
February 2005, however he offered no new or material evidence 
to support his case, other than a historical account of his 
in-service injury, and information regarding his recent 
treatment.

None of the new evidence provided goes to show whether the 
veteran's present back disability was incurred or aggravated 
during his service. The new evidence is essentially 
cumulative and redundant of the evidence of record at the 
time of the last Board decision. Accordingly, the evidence is 
not new and material, and thus insufficient, to reopen the 
veteran's claim of entitlement to service connection for back 
disability. 


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for back disability is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


